Citation Nr: 0204509	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for additional right 
eye disability as a result of VA treatment, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was 
transferred to the RO in Phoenix, Arizona.

In June 2001, the Board remanded this case to the RO to 
afford the veteran a personal hearing, which was held in 
August 2001.  The case was returned to the Board in March 
2002.


FINDINGS OF FACT

Uncorrected distance visual acuity in the veteran's right eye 
is 5/200, and he is not blind in the left eye.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
additional right eye disability as a result of VA treatment 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.20, 4.84a, Diagnostic Codes 6029, 6074 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA 

includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  The remaining implementing regulations are 
applicable in this case.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  In this 
case, the veteran was notified of the pertinent law and of 
what evidence is needed to establish entitlement to an 
evaluation in excess of 30 percent for additional right eye 
disability as a result of VA treatment in a statement of the 
case furnished to him in September 1999 and in supplemental 
statements of the case furnished to him in March 2000 and 
July 2000.  Therefore, the Board believes, based on the 
record, that VA's duty to notify the veteran has been 
fulfilled.


In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

It appears that the RO has taken appropriate steps to assist 
the veteran in the development of his claim.  Specifically, 
the RO has obtained records of treatment of the veteran from 
VA medical facilities and, also, arranged for multiple VA eye 
examinations.  The VCAA provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159 (2001).  In this 
case, the examinations needed to rate the veteran's right eye 
disability have been provided.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a personal hearing before a decision 
review officer in August 2001.  On the basis of the Board's 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claim on the merits.

The record reveals that the veteran underwent right eye 
cataract surgery at a VA Medical Center in March 1991 and 
that, after the surgery, he developed the 

complications of endophthalmitis and retinal detachment, 
which were treated by VA physicians.  In March 1991, prior to 
VA surgery, visual acuity in the veteran's right eye was 
20/100.  In July 1991, after treatment for the complications, 
visual acuity in the right eye was 20/60 with a contact lens 
and glasses.  

In March 1992, the veteran filed a claim under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for compensation for 
additional disability of the right eye as a result of VA 
surgical treatment.  At that time, the statute provided that, 
where a veteran suffered an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  A rating decision in June 
1995 granted compensation under 38 U.S.C.A. § 1151 (West 
1991) and assigned an evaluation of 30 percent for 
intracapsular cataract extraction and anterior chamber lens 
placement with endophthmalitis and retinal detachment and 
subsequent post vitrectomy and scleral buckling, right eye. 

In January 1998, the veteran asserted a claim of entitlement 
to an evaluation in excess of 30 percent for his right eye 
disability.  He contended that his right eye condition had 
become worse.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (2001).  In the instant case, the RO has 
rated the veteran's additional right eye disability under 
diagnostic codes 6099-6029, for eye disability analogous to 
aphakia.  "Aphakia" is defined as absence of the lens of 
the eye; it may occur congenitally or from trauma, but is 
most commonly caused by extraction of a cataract.  Dorland's 
Illustrated Medical Dictionary 104 (28th ed., 1994).

38 C.F.R. § 4.84a, Diagnostic Code 6029 provides that 
aphakia, bilateral or unilateral, warrants an evaluation of 
30 percent.  A Note to Diagnostic Code 6029 provides that the 
30 percent rating prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition and is 
not to be combined with any other rating for impaired vision.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.

With regard to the visual acuity of the veteran's right eye, 
such acuity was 20/60 plus 2 at a VA eye examination in March 
1998.  At a VA eye examination in October 2001, uncorrected 
distance visual acuity of the right eye was 5/200.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75 
(2001).  The veteran's service-connected right eye disorder 
is rated under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6074 (2001). That rating code provides that 
an evaluation of 30 percent is warranted when vision 
in one eye is 5/200 and vision in the other eye is 20/40.  
Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better).  See 38 U.S.C.A. § 1160 (West 
1991); 
38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6074 (2001). Only 
when a veteran has blindness in one eye which is service-
connected and nonservice-connected blindness in the other 
eye, will the rating be evaluated as if both disabilities 
were service connected.  38 U.S.C.A. § 1160 (West 1991); 38 
C.F.R. § 3.383 (2001). Absent total blindness, visual acuity 
in the nonservice-connected eye is considered to be normal 
irrespective of any vision disability in that eye.  Id.; see 
also Boyer v. West, 11 Vet. App. 477 (1998), aff'd, 12 Vet. 
App. 142 (1999); VAOPGCPREC 
32-97.  

Examinations have demonstrated that visual acuity of the 
veteran's noncompensated left eye, although impaired, is 
retained.  As the veteran is not blind in the left eye, the 
impairment of visual acuity in the left eye may not be 
considered in determining entitlement to an increased rating.  
Id.  Applicable regulations provide that when only one eye 
disability is service-connected, the maximum evaluation for 
total loss of vision of that eye is 30 percent, unless there 
is enucleation; blindness of both eyes; or serious cosmetic 
defect, which would warrant a separate rating.  38 C.F.R. §§ 
3.383(a)(1) (2001), 4.84a, Diagnostic Codes 6029, 6070 
(2001); Esteban v. Brown, 6 Vet. App. 259 (1994). 

As indicated above, the veteran is not blind in the left eye, 
as corrected near vision in that eye was 20/40 and 
uncorrected distance vision was 20/50 at the most recent VA 
examination in October 2001.  Thus, the left eye is 
appropriately considered to be 20/40 or better for rating 
purposes.  38 C.F.R. § 3.383(a) (2001).  Applying these 
visual acuity levels to Table V in 38 C.F.R. § 4.84a, a 30 
percent rating is for assignment where there is visual acuity 
of 5/200 in one eye and 20/40 or better vision in the other 
eye.  Thus, a 30 percent rating under the provisions of DC 
6074 represents the veteran's current level of disability 
under the VA rating code for his loss of vision in the right 
eye.  Having examined the evidence of record, the Board finds 
no medical evidence of enucleation, serious cosmetic defect, 
or blindness of both eyes.  Compensation under 38 U.S.C.A. 
§ 1151 is not in effect relative to the left eye impairment.  
Therefore, in this case, the maximum possible schedular 

evaluation for loss of vision of the right eye is 30 percent, 
which is the rating currently in effect.  38 C.F.R. § 4.84a, 
Diagnostic Code 6074 (2001).

The Board notes that, in testimony at a personal hearing in 
August 2001, the veteran stated that he had been experiencing 
tearing in his right eye which, at times, became wet and, 
also, pain in the eye at night.  His representative argued 
that such symptoms warrant an increased rating.  However, 
there is no medical evidence that the claimed tearing of and 
pain in the right eye are related to the VA cataract surgery 
and follow-up treatment in 1991 and, therefore, such 
complaints do not provide a basis for an increased evaluation 
for additional disability of the right eye as a result of VA 
treatment. 

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2001) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's additional 
disability of the right eye as a result of VA treatment is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  Such related factors as frequent hospitalizations 
or marked interference with employment by reason of 
additional disability of the right eye as a result of VA 
treatment have not been demonstrated.  The Board is, 
therefore, not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 




ORDER

An increased evaluation for additional right eye disability 
as a result of VA treatment is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

